Citation Nr: 1000941	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right hand.

2. Entitlement to service connection for arthritis of the 
left hand.

3. Entitlement to service connection for arthritis of the 
right knee.

4. Entitlement to service connection for arthritis of the 
left knee.

5. Entitlement to service connection for arthritis of the 
right shoulder.

6. Entitlement to service connection for arthritis of the 
left shoulder.

7. Entitlement to service connection for right carpal tunnel 
syndrome.

8. Entitlement to service connection for left carpal tunnel 
syndrome.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to April 
1978 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has arthritis of the shoulders, 
hands, and knees that was incurred during active duty and 
that his bilateral carpal tunnel syndrome was aggravated by 
his military service.  The Board finds that a remand is 
required for further development of the record. 

First, the Board notes that the service treatment records in 
the claims file are incomplete.  It appears that the records 
were submitted by the Veteran.  Although the Veteran should 
submit all relevant treatment evidence in his possession, his 
doing so does not abrogate VA's duty to assist by obtaining 
relevant records.  Further, the Veteran was a member of the 
Army Reserves prior to and after his last period of active 
duty, and not only is the report of his pre-deployment 
physical not of record, which is of particular importance 
given the fact that some of his claimed disabilities may have 
pre-existed active service, but his service treatment records 
from his active duty for training and inactive duty for 
training periods with his Reserve unit are not in the file.  
These records must be obtained, to the extent available, in 
order to ensure an equitable disposition of the claims.  
Thus, the Board determines that requests should be made to 
the National Personnel Records Center (NPRC), the Veteran's 
Army Reserve unit, and any other appropriate sources for all 
available service treatment records.   

Secondly, the Board finds that, once all outstanding 
treatment records have been obtained, VA examinations should 
be scheduled with regard to the Veteran's bilateral carpal 
tunnel syndrome, right shoulder, and left knee claims.  The 
Board sees that the Veteran was afforded a VA orthopedic 
examination in 
February 2005, after which the examiner responded to a 
request for an opinion as to the etiology of the Veteran's 
bilateral carpal tunnel syndrome in August 2005.  However, 
the Board finds that this opinion is inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, the Board notes that the examiner stated that 
he or she could not determine that the Veteran's bilateral 
carpal tunnel syndrome had been aggravated by service without 
mere speculation.  Thus, the examiner did not provide an 
opinion, and the Board notes that she also did not provide 
any rationale for her conclusion that she could not provide 
an opinion without resort to speculation.  Additionally, the 
examiner did not have access to all relevant service records, 
to include a July 2009 letter and a September 2008 Medical 
Evaluation Board report supplied by the Veteran that provide 
a line of duty determination that indicates that his 
bilateral carpal tunnel syndrome was incurred or aggravated 
during service.  Consequently, another VA examination is 
required so that an adequate opinion may be obtained.  

With regard to the Veteran's right shoulder claim, the Board 
observes that the February 2005 VA examiner diagnosed right 
shoulder impingement, but although an X-ray was performed of 
the left shoulder, an X-ray was apparently not performed of 
the right shoulder.  An August 2004 X-ray, just three months 
after discharge, showed some abnormal findings for the right 
shoulder, including some degenerative changes; however, no 
diagnosis of arthritis was reported.  Accordingly, a VA 
orthopedic examination is required in order to ascertain 
whether the Veteran has a current disability of the right 
shoulder that was incurred in service, or, if preexisting, 
was aggravated by service.  

Finally, as for the Veteran's left knee claim, the Board 
notes that service treatment records show treatment for the 
left knee, to include a diagnosis of left knee degenerative 
joint disease.  However, post-service imaging studies reveal 
findings of unremarkable knees.  Hence, it is questionable 
whether the Veteran had degenerative joint disease of the 
left knee in service.  Nevertheless, he does have a current 
diagnosis of patellar tendonitis in the left knee, according 
to the February 2005 VA examiner.  Therefore, an examination 
and opinion is necessary in order to determine whether the 
Veteran has a current disability of the left knee that was 
incurred or aggravated during his military service.  

Accordingly, the case is REMANDED for the following action:

1.	Request service treatment records from 
all appropriate sources, to include 
NPRC and the Veteran's Army Reserve 
unit.  Requests should be made until it 
is determined that any further requests 
would be fruitless.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his bilateral 
carpal tunnel syndrome, right shoulder 
disorder, and left knee disorder.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's right 
and left carpal tunnel syndrome 
was incurred during or aggravated 
beyond its normal progression by 
his active duty military service?

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed right shoulder disorder 
was incurred during or aggravated 
beyond its normal progression by 
his active duty military service 
or that the Veteran had arthritis 
of the right shoulder within one 
year of discharge?

c.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed left knee disorder was 
incurred or aggravated beyond its 
normal progression by his active 
duty military service or that the 
Veteran had arthritis of the left 
knee within one year of discharge?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the February 2007 
supplemental statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


